Mr. Justice MoIver.
I concur upon the ground that the warranty in the deed to Wagener & Co. operated, by way of estoppel, as a conveyance of the subsequently vested estate of dower, upon the well settled doctrine that where one conveys an estate with warranty, to which at the time he has no title, or a defective title, and subsequently acquires a good and complete title, such title passes to the grantee through the estoppel raised by the warranty. Wingo v. Parker, 19 S. C., 16, and cases there cited. In the case of Townsend v. Brown, 16 S. C., 91, cited by appellant, the deed contained no clause of warranty, but was a simple quit-claim deed, and hence that case is not applicable.
It does not seem to me that we are precluded from considering this question by reason of the omission of counsel for respondents to give notice as required by the proper practice, that he would endeavor to sustain the judgment below on this ground; for this question was distinctly made in the appeal from the decree of the judge of probate, and therefore it is one of the questions “fairly arising upon the record of the case,” and was in fact argued by counsel for appellant.
Judgment affirmed.